DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/21/2020. Claims 1, 8, and 15 have been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/21/2020, with respect to the rejection of claims 1, 2, 6-9, 13-16, and 20 under 35 U.S.C. 102(a)(2) have been considered but are moot because the arguments do not apply to the reference being newly cited in the current rejection. Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0044703 A1; hereinafter, “Smith”) in view of Mangalvedkar (US 2020/0177589 A1; hereinafter, “Mangalvedkar”).

Regarding claim 1:
Smith teaches:
A method (claim 24: a method) comprising:
receiving, at a router (FIG. 1 & para. [0074]: edge resources 110 include end-user devices 112 a,b (e.g., desktops, laptops, mobile devices), Internet-of-Things (IoT) devices 114, and gateways or routers 116), a first indication that an Internet of Things (IoT) device is attempting to access a network associated with the router (para. [0485]: where a device identity transaction is received from a first device. In some embodiments, for example, the device identity transaction may contain and/or indicate a device identity, a digital signature, and/or a public key associated with the first device; para. [0483]: a particular device can register its associated device identity with the device identity blockchain before the device joins one or more distributed computing networks. --- It is noted that a device identity teaches a first indication; a device identity transaction is received from a first device teaches an Internet of Things (IoT) device is attempting to access a network associated with the router); 
determining, by the router (see above), that the IoT device is a trusted device … (para. [0487]: The flowchart then proceeds to block 9106 to determine, based on the computed hash, whether the device identity is already registered in the device identity blockchain; para. [0489]: once the device identity transaction has been added to the blockchain, an error will be returned if other devices subsequently attempt to register the same device identity. --- It is noted that determine whether the device identity is already registered teaches determining that the IoT device is a trusted device, since attempt to register the same device identity could be made by an untrusted device);
storing, by the router (see above), an identifier associated with the IoT device to a blockchain in response to determining that the IoT device is a trusted device … (para. [0489]: If the answer at block 9106 is NO, the flowchart then proceeds to block 9110, where the device identity transaction is added to the device identity blockchain. In some embodiments, for example, the device identity transaction may be added to a current block of recent transactions associated with the device identity blockchain. --- It is noted that the device identity transaction is added to the device identity blockchain teaches storing an identifier associated with the IoT device to a blockchain; and answer is no teaches in response to determining that the IoT device is a trusted device);
receiving, by the router (see above), a second indication that an event has occurred with respect to the IoT device (para. [0492]: an algorithm blockchain may be used to manage the algorithms used by processing devices of distributed computing network(s) (e.g., algorithms used by IoT devices on IoT network(s), algorithms used by cameras/sensors and/or other processing devices on visual fog network(s), and/or algorithms used by any other type of device for any type of distributed computing network); para. [0496]: where an algorithm registration transaction is received from a particular network (and/or from a device associated with that network). The algorithm registration transaction, for example, may contain an algorithm identifier, a description of an algorithm, and/or a representation of the algorithm (e.g., a machine-readable and/or machine-executable representation of the algorithm); para. [0494]: a first network may submit a new algorithm to the blockchain processing device(s), and the new algorithm may subsequently be added to the algorithm blockchain after the appropriate vetting and/or validation is performed). --- It is noted that an algorithm registration transaction and an algorithm identifier is received from a device teaches receiving a second indication; new algorithms used by processing devices and algorithms used by IoT devices teaches an event has occurred with respect to the IoT device. It is further noted that the claim recites that “an event has occurred with respect to the IoT device”, but does not recite such that an event has occurred to the IoT device itself. Thus, under the broadest reasonable interpretation, the event is interpreted as any event related to the IoT device);
(see above), whether the event is a major event (para. [0495]: The blockchain processing device(s) may then search the algorithm blockchain to identify the algorithm registration transaction associated with the algorithm identifier, and the corresponding algorithm registration transaction may then be transmitted to the second network. If the second network determines that the new algorithm has been properly vetted (e.g., based on the validation information contained in the algorithm registration transaction), the underlying devices in the second network may then begin to use the new algorithm; para. [0528]: For example, when an interesting event (e.g., anomalous, unusual, rare) occurs, a snapshot of local data is locked (e.g., securely stored) by the subject device that detected the event, thus preventing the data from being overwritten. --- It is noted that algorithm registration transaction teaches the event; new algorithm teaches a major event; another example, an interesting event further teaches the major event. It is further noted that the term “major” is a relative term, so a validated new algorithm is interpreted as being a major algorithm); and
verifying, by the router (see above), an identity associated with the IoT device by storing the identifier associated with the IoT device and information associated with the event to the blockchain … determining that the event is a major event (para. [0489]: If the answer at block 9106 is NO, the flowchart then proceeds to block 9110, where the device identity transaction is added to the device identity blockchain; para. [0498]: If the answer at block 9206 is YES, the flowchart then proceeds to block 9210, where the algorithm registration transaction is added to the algorithm blockchain. One or more networks may then be notified of the availability of the algorithm, and devices on those networks may begin to use the algorithm; para. [0483]: a particular device can register its associated device identity with the device identity blockchain before the device joins one or more distributed computing networks. In this manner, when the device subsequently attempts to onboard onto particular network(s), the network(s) can query the device identity blockchain to verify that the device is the true owner of its asserted device identity; para. [0443]: A blockchain, for example, may be a dynamic list of records or blocks that are linked and/or secured using cryptographic approaches. In some embodiments, for example, each block in a blockchain may include a hash pointer linking to a previous block, a timestamp, transaction data, and so forth. Accordingly, in some embodiments, a blockchain can be used as a distributed ledger for recording transactions in an efficient, verifiable, and/or permanent manner. --- it is noted that query the device identity blockchain to verify the device teaches verifying an identity associated with the IoT device; the device identity transaction is added to the device identity blockchain teaches by storing the identifier associated with the IoT device and information; the algorithm registration transaction is added to the algorithm blockchain teaches associated with the event to the blockchain; the answer is YES teaches in response to determining that the event is a major event. It is further noted that the claims does not specifically define as to how verifying an identity associated with the IoT device except by storing the identifier and information. So for the sake of examination, storing itself also can be interpreted as verifying).
Smith is silent about:
determining … that … a trusted device [is] included on a list of trusted devices associated with the router;
… determining … that … a trusted device [is] included on the list of trusted devices;
…
… storing … the IoT device and information associated with the event … in response to determining that the event [occurs].
Mangalvedkar, in the same field of endeavor, teaches: 
 determining … that … a trusted device [is] included on a list of trusted devices associated with the router (FIGs. 1a-c, 2 and 6B & para. [0073]: For example, the rules registry 119 being accessed by the rules engine 117 may maintain a list of preregistration_IDs on an approved list and/or a banned list. When a new IoT device 101 requests registration, the rules engine 117 may query the rules registry 119 for the approved list and banned list of IoT devices 101. If the preregristration_ID of the IoT device 101 seeking registration matches the approved list of preregistration_IDs, the provisioning service 109 may proceed with the registration process. Likewise, if the preregistration_ID of the IoT device 101 seeking registration matches a preregistration_ID on the banned list, the IoT device 101 may be denied registration by the provisioning service 109; para. [0035]: Embodiments of the IoT device 101, IoT administrative system 110, IoT platform 153, provisioning server 130 and other network accessible systems may each be connected and placed into communication with one another over a computer network 160. Embodiments of the computer network 160 may be constructed using wired, wireless or fiber optic connections. As shown in the exemplary embodiments, the IoT device 101, IoT administrative system 110, IoT platform 153, provisioning server 130 and other network accessible systems, may connect and communicate over the network 160 using a communication unit 111, such as a network interface controller or other network communication hardware; para. [0117]: The network 160 can comprise, for example, copper wires, optical fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers. --- It is noted that a new IoT device 101 corresponds to a (trust) device; the approved list of preregistration_ID teaches a list of trusted devices; IoT administrative system 110 and provisioning server 130 including routers corresponds to the router, so the approved list of preregistration_ID is associated with the router; If the preregristration_ID of the IoT device 101 seeking registration matches the approved list of preregistration_IDs corresponds to determining … that the IoT device is a trusted device [when it is] included on a list of trusted devices);
… determining … that … a trusted device [is] included on the list of trusted devices (see above).
In this regard, Smith describes that 
For example, when a new device attempts to onboard onto a particular network, the blockchain processing device(s) may receive an identity lookup request from attempts to onboard onto other networks, a similar process may be followed so that those networks can similarly confirm that the new device is the true owner of its asserted identity. (See para. [0483], emphasis added)

That is, Smith describes that when a device attempts to onboard onto other networks, those networks can similarly confirm that the new device is the true owner of its asserted identity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s system by enhancing Smith’s system to adopt the approved list of devices listing approved devices, as taught by Mangalvedkar, in order to confirm that the new device is a trusted device or not. 
The motivation is to provide a user or administrator with flexibility and convenience by allowing to add, remove, and edit the approved list according to the rule changes. 
Mangalvedkar further teaches: 
… storing … the IoT device and information associated with the event … in response to determining that the event [occurs] (para. [0096]: Dynamic changes to the rules registry 119 by a user or administrator through the rules engine 117 may dynamically alter the registration of currently registered IoT devices 101 and/or IoT devices registered in the future. In some embodiments, as one or more rules of the rules registry 119 are changed, deleted or new rules are added, the IoT devices 101 that have been registered in accordance with the previous rules may be updated and registered according the changes and modifications made most recently to the rules of the rules registry 119. Moreover, as new IoT devices 101 connect to the provisioning service 109, the IoT devices 101 may each be registered in accordance with the most up-to-date version of the rules that apply to the IoT device 101 seeking registration. --- It is noted that the IoT devices 101 updated and registered according the changes and modifications made most recently to the rules of the rules registry 119 teaches storing the identifier associated with the IoT device and information associated with the event … in response to determining that the event occurs; Further noted that it is inherent that the registered IoT device includes the identifier thereof).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s system by enhancing Smith’s system to store the information associated with the IoT device and information associated with the algorithm according to the event changes, as taught by Mangalvedkar, in order to map the algorithm with the IoT device (i.e., registrant) related to the algorithm. 
In this regard, Smith describes that for example, after the second network is notified of the availability of the new algorithm, the blockchain processing device(s) may receive an algorithm lookup request from the second network (e.g., which specifies the algorithm identifier). The blockchain processing device(s) may then search the algorithm blockchain to identify the algorithm registration transaction associated with the algorithm identifier, and the corresponding algorithm registration transaction may then be transmitted to the second network. (See para. [0495])
The motivation is to provide efficiency and flexibility in searching an algorithm in the blockchain by providing one more related parameter i.e., IoT devices applying the registered algorithm. 

Regarding claim 2:
Smith in view of Mangalvedkar teaches:
The method of claim 1.
Smith further teaches:
(para. [0494]: a first network may submit a new algorithm to the blockchain processing device(s), and the new algorithm may subsequently be added to the algorithm blockchain after the appropriate vetting and/or validation is performed); para. [0467]: For example, in some embodiments, after the algorithm has been adequately vetted, the first fog network and second fog network may agree to begin using the new algorithm. --- It is noted that submit a new algorithm teaches a firmware update), a digital identification upgrade, a power off/on of the IoT device, a connection to the router turning off/on, or a network configuration or settings change.

Regarding claim 6:  
Smith in view of Mangalvedkar teaches:
The method of claim 1, wherein the storing the identifier associated with the IoT device to the blockchain comprises…
Smith further teaches:
storing the identifier on devices associated with a service provider (para. [0756]: One or more embodiment may include a system, comprising: a plurality of devices capable of communicating over a plurality of networks; and one or more blockchain devices to: receive a device identity transaction from a first device of the plurality of devices, wherein the device identity transaction comprises a device identity; para. [0761]: In one example embodiment of a system, the one or more blockchain devices are further to: receive a second device identity transaction from a second device of the plurality of devices, wherein the second device identity transaction comprises the device identity. --- It is noted that one or more blockchain devices to receive a device identity transaction from a first device of the plurality of devices teaches the identifier associated with the IoT device to the blockchain; and a device identity transaction from a first device and a device identity transaction from a second device teaches the identifier on devices associated with a service provider).

Regarding claim 7:  
Smith in view of Mangalvedkar teaches:
The method of claim 1, wherein storing the identifier associated with the IoT device to the blockchain comprises…
Smith further teaches:
storing the identifier on a plurality of home routers and wherein the router is a home router of the plurality of home routers (para. [0076]: Alternatively, or additionally, certain IoT devices 114 may rely on intermediary components, such as edge gateways or routers 116, to communicate with the various components of system 100; para. [0092]: Networks of IoT devices may include commercial and home automation devices, such as water distribution systems, electric power distribution systems, pipeline control systems, plant control systems, light switches, thermostats, locks, cameras, alarms, motion sensors, and the like. The IoT devices may be accessible through remote computers, servers, and other systems, for example, to control systems or access data).

Regarding claim 8:
Claim 8 recites a system which corresponds to a method of claim 1, and additionally contains “one or more processors.”
However, Smith teaches one or more processors (see claim 1: a processor). Therefore claim 8 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 9:
Claim 9 recites the system which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 9 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 13:
Claim 13 recites the system which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 14:
Claim 14 recites the system which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 15:
Claim 15 recites a non-statutory computer-readable medium which corresponds to a method of claim 1, and additionally contains “one or more instructions that, when executed by a processor.”
However, Smith teaches one or more instructions that, when executed by a processor (see claim 21: At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine). Therefore claim 15 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 16:
Claim 16 recites the non-statutory computer-readable medium which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 16 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 20:
.


Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0044703 A1; hereinafter, “Smith”) in view of Mangalvedkar et al. (US 2020/0177589 A1; hereinafter, “Mangalvedkar”), and further in view of Britt (US 2017/0169640 A1; hereinafter, “Britt”).

Regarding claim 3:  
Smith in view of Mangalvedkar teaches:
The method of claim 1, wherein determining that the IoT device is a trusted device includes…
Smith further teaches:
… determining that a trust signal or communication has been received from a user indicating that the IoT device is a trusted device (para. [0487]: The flowchart then proceeds to block 9106 to determine, based on the computed hash, whether the device identity is already registered in the device identity blockchain; para. [0489]: once the device identity transaction has been added to the blockchain, an error will be returned if other devices subsequently attempt to register the same device identity. --- It is noted that determine whether the device identity is already registered teaches determining that a trust signal or communication has been received).
Smith in view of Mangalvedkar is silent about:
… a trust signal or communication has been received from a user indicating that the IoT device is a trusted device.
Britt, in the same field of endeavor, teaches:
 (para. [0113]: the IoT device 101 may initially be provided to the end user with an un-programmed SIM card 1101 seated within a SIM interface 1100 on the IoT device 101. In order to program the SIM with a set of one or more encryption keys, the user takes the programmable SIM card 1101 out of the SIM interface 500 and inserts it into a SIM programming interface 1102 on the IoT hub 110. Programming logic 1125 on the IoT hub then securely programs the SIM card 1101 to register/pair the IoT device 101 with the IoT hub 110 and IoT service 120. … Once the SIM 1101 is programmed, the new IoT device 101 may be provisioned with the IoT Service 120 using the SIM as a secure identifier (e.g., using existing techniques for registering a device using a SIM). Following provisioning, both the IoT hub 110 and the IoT service 120 will securely store a copy of the IoT device's public key to be used when encrypting communication with the IoT device 101. --- It is noted that the user programming logic 1125 on the IoT hub then securely programs the SIM card to register/pair the IoT device 101 with the IoT hub 110 and IoT service 120 teaches a trust signal or communication has been received from a user indicating that the IoT device is a trusted device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Mangalvedkar’s system by enhancing Smith in view of Mangalvedkar’s system to determine if a user registered and paired the IoT device, as taught by Britt, to allow only registered and paired IoT device to be provisioned with the IoT Service. 
The motivation is to protect the transmission of IoT device identification data and commands by communicating with only the register/pair IoT device (Britt, para. [0241]).

Regarding claim 4:  
Smith in view of Mangalvedkar and Britt teaches:
The method of claim 3.
Smith further teaches:
… wherein determining that the trust signal or communication has been received … (para. [0487]: The flowchart then proceeds to block 9106 to determine, based on the computed hash, whether the device identity is already registered in the device identity blockchain; para. [0489]: once the device identity transaction has been added to the blockchain, an error will be returned if other devices subsequently attempt to register the same device identity. --- It is noted that determine whether the device identity is already registered teaches determining that a trust signal or communication has been received).
Smith in view of Mangalvedkar is silent about:
wherein the user includes an administrator associated with the router and wherein … the trust signal or communication has been received includes receiving the indication that the IoT device is a trusted device from the administrator via an application stored on a user device.
Britt further teaches:
wherein the user includes an administrator associated with the router (para. [0113]: In order to program the SIM with a set of one or more encryption keys, the user takes the programmable SIM card 1101 out of the SIM interface 500 and inserts it into a SIM programming interface 1102 on the IoT hub 110. --- It is noted that the user who programs the SIM teaches an administrator) and wherein … the trust signal or communication has been received includes receiving the indication that the IoT device is a trusted device from the administrator via an application stored on a user device (para. [0113]: the IoT device 101 may initially be provided to the end user with an un-programmed SIM card 1101 seated within a SIM interface 1100 on the IoT device 101. In order to program the SIM with a set of one or more encryption keys, the user takes the programmable SIM card 1101 out of the SIM interface 500 and inserts it into a SIM programming interface 1102 on the IoT hub 110. Programming logic 1125 on the IoT hub then securely programs the SIM card 1101 to register/pair the IoT device 101 with the IoT hub 110 and IoT service 120. … Once the SIM 1101 is programmed, the new IoT device 101 may be provisioned with the IoT Service 120 using the SIM as a secure identifier (e.g., using existing techniques for registering a device using a SIM). Following provisioning, both the IoT hub 110 and the IoT service 120 will securely store a copy of the IoT device's public key to be used when encrypting communication with the IoT device 101. --- It is noted that the user programming logic 1125 on the IoT hub then securely programs the SIM card to register/pair the IoT device 101 with the IoT hub 110 and IoT service 120 teaches a trust signal or communication has been received from a user indicating that the IoT device is a trusted device; and it is inherent that the communication between the IoT device 101 and the IoT hub 110 teaches via an application stored on IoT hub 110 and the client device 611).
The motivation for claim 3 is applicable for claim 4.

Regarding claim 5:  
Smith in view of Mangalvedkar and Britt teaches:
The method of claim 3.
Smith further teaches:
wherein storing the identifier associated with the IoT device to a blockchain includes storing a record to the blockchain (para. [0489]: If the answer at block 9106 is NO, the flowchart then proceeds to block 9110, where the device identity transaction is added to the device identity blockchain. In some embodiments, for example, the device identity transaction may be added to a current block of recent transactions associated with the device identity blockchain. --- It is noted that the device identity transaction is added to the device identity blockchain teaches storing an identifier associated with the IoT device to a blockchain; and the device identity transaction teaches a record), wherein the record includes the identifier associated with the IoT device and a time stamp … (para. [0489]: If the answer at block 9106 is NO, the flowchart then proceeds to block 9110, where the device identity transaction is added to the device identity blockchain. In some embodiments, for example, the device identity transaction may be added to a current block of recent transactions associated with the device identity blockchain; para. [0443]: A blockchain, for example, may be a dynamic list of records or blocks that are linked and/or secured using cryptographic approaches. In some embodiments, for example, each block in a blockchain may include a hash pointer linking to a previous block, a timestamp, transaction data, and so forth. Accordingly, in some embodiments, a blockchain can be used as a distributed ledger for recording transactions in an efficient, verifiable, and/or permanent manner. --- It is noted that the device identity transaction teaches the identifier; and each block in a blockchain may include a timestamp teaches in response to determining that the IoT device is a trusted device).
Smith in view of Mangalvedkar is silent about:
… wherein the record includes … a time stamp indicating when the trust signal was received.
Britt teaches:
… wherein the record includes … a time stamp indicating when the trust signal was received(FIG. 16A-B & para. [0147]: … one embodiment of the invention performs the following operations to provide additional layers of authentication and security between the IoT service 120 and IoT device 101: … C. The IoT device then generates a message containing the following: 1. IoT device's unique ID, IoT device serial number, Timestamp. --- It is noted that IoT device's unique ID teaches the identifier; an timestamp teaches a time stamp; a message is generated to provide additional layers of authentication and security teaches a time stamp indicating when the trust signal was received).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Mangalvedkar’s system by enhancing Smith in view of Mangalvedkar’s system to store IoT device's unique ID and Timestamp, as taught by Britt, to use the IoT device's unique ID and Timestamp when verifying the device. 


Regarding claim 10:
Claim 10 recites the system which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 11:
Claim 11 recites the system which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 11 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 12:
Claim 12 recites the system which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 17:
Claim 17 recites the non-statutory computer-readable medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 17 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 18:


Regarding claim 19:
Claim 19 recites the non-statutory computer-readable medium which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491